Citation Nr: 0532854	
Decision Date: 12/05/05    Archive Date: 12/21/05	

DOCKET NO.  03-14 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder. 

2.  Entitlement to service connection for a low back 
disorder, claimed as degenerative disc disease at the level 
of the 5th lumbar vertebra and 1st sacral segment. 

3.  Entitlement to service connection for hepatitis C. 

4.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as "depression."


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

This case was previously before the Board in April 2004, at 
which time it was remanded to reschedule a Board hearing.  
The hearing has been held, and the case is now, once more, 
before the Board for appellate review.

Upon review of this case, it is unclear whether the veteran 
wishes to pursue the issue of service connection for a post-
traumatic stress disorder.  Inasmuch as that issue has not 
been developed or certified for appellate review, it is not 
for consideration at this time.  It is, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.


FINDINGS OF FACT

1.  A chronic respiratory disorder is not shown to have been 
present in service, or at any time thereafter.

2.  A chronic low back disorder, including degenerative disc 
disease at the level of the 5th lumbar vertebra and 1st 
sacral segment, is not shown to have been present in service, 
or for many years thereafter.

3.  Hepatitis C is not shown to have been present in service, 
or at any time thereafter.

4.  An acquired psychiatric disorder, claimed as 
"depression," is not shown to  have been present in service, 
or for many years thereafter.


CONCLUSIONS OF LAW

1.  A chronic respiratory disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  A chronic low back disorder, claimed as degenerative disc 
disease at the level of the 5th lumbar vertebra and 1st 
sacral segment, was not incurred in or aggravated by active 
military service, nor may osteoarthritis of the lumbar spine 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

4.  An acquired psychiatric disorder, claimed as 
"depression," was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 


5103A, 5106, 5107, and 5126 (West 2002)] redefined VA's duty 
to assist a veteran in the development of his claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing VCAA 
notice to a claimant after the initial decision could satisfy 
the requirements of VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all of the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  Consequently, the 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in correspondence of June 2002, December 2002, 
May 2004, and November 2004, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
the VA, and the need for the veteran to advise VA of or 
submit any further evidence pertaining to his claims.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a March 2003 
Statement of the Case (SOC), and November 2004 and March 2005 
Supplemental Statements of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claims.  By way of these 
documents, they were also specifically informed of the 
cumulative evidence already provided to the VA, or obtained 
by VA on the veteran's behalf.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibility between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding his 
claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as postservice 
medical records and examination reports.  Under the 
circumstances of this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of the claims poses no risk of prejudice to the veteran.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusions and evidence of record provides a plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).

Factual Background

A service clinical record dated in November 1979 reveals that 
the veteran was seen at that time for a complaint of a sore 
throat, headaches, and chills.  On physical examination, the 
veteran's throat was red, though with no evidence of exudate.  
His chest was clear, and his neck was supple.  The  pertinent 
diagnosis was acute respiratory disorder.

A service clinical record dated in late June 1980 reveals 
that the veteran was seen at that time for a complaint of a 
backache of two weeks' duration.  On physical examination, 
the veteran was able to touch his chin to his chest.  Also 
noted was that the veteran had no apparent trouble walking on 
his toes and heels.  The clinical assessment was "weak back."

In a service clinical record of early August 1980, it was 
noted that the veteran had been experiencing back pain for 
approximately three days.  When questioned, the veteran 
stated that he did heavy lifting at work.  On physical 
examination, the veteran's upper back showed no evidence of 
any swelling, discoloration, or deformity.  Range of motion 
was described as good.  The clinical assessment was 
mechanical upper back pain.

A service clinical record dated in April 1981 reveals that 
the veteran was seen at that time for a complaint of a sore 
throat of one week's duration.  A physical examination was 
essentially within normal limits.  The clinical impression 
was "deferred."

A service clinical record dated in April 1982 reveals that 
the veteran was seen at that time for a complaint of sore 
throat and "coughing up blood."  Apparently, the veteran had 
awakened that day with a very sore throat.  Also noted was 
that he had "spit up" some blood.  On physical examination, 
the veteran's nose was clear.  His throat was inflamed, with 
some exudate.  The clinical assessment was pharyngitis.

In an entry of July 1982, it was noted that the veteran had 
been coughing up blood since the previous day.  Radiographic 
studies of the veteran's chest were within normal limits.  No 
pertinent diagnosis was noted.

A service clinical record dated in mid-March 1983 reveals 
that the veteran was seen at that time for a complaint of an 
increased temperature, in conjunction with a cold, coughing, 
and a sore throat of three days' duration.  On physical 
examination, the veteran's lungs were clear.  The pertinent 
diagnosis was viral upper respiratory infection.

Service medical examinations conducted in conjunction with 
the veteran's service in the United States Army 
Reserves/National Guard in December 1984, April 1985, and 
January 1990 were negative for any of the disabilities at 
issue.

At the time of a private psychological evaluation conducted 
in February 1996, it was noted that the veteran had been 
serving a 10-year sentence for third degree sexual abuse.  A 
Minnesota Multiphasic Personality Inventory-2 showed evidence 
of an unwillingness to admit to even minor flaws, in 
conjunction with an unrealistic proclamation of virtue, and 
an outright effort to deceive others about his motives or 
adjustments.  The profile also indicated a defensive 
individual who showed a lack of insight, as well as a rigid 
denial of shortcomings, and who tried hard to look "normal."

On mental status examination, the veteran showed no 
psychomotor agitation or retardation.  His speech was 
relevant and clear, and both memory and cognitive functioning 
appeared intact.  The veteran was well-oriented, and there 
were no recent problems with concentration.  According to the 
veteran, his appetite and sleep had both been normal.  The 
veteran denied visual and auditory hallucinations, and 
similarly denied problems with delusions.  There was no 
evidence of any thought disorder, nor did the veteran endorse 
any symptomatology of mood swings.  At the time of 
examination, the veteran exhibited a good range of affect 
which was appropriate to stimulus and situation.  He denied 
suicidal ideation, intent, or history, and there were no 
signs or symptoms of a severe psychiatric syndrome.

Private medical records covering the period from April to 
December 2000 show treatment during that time for psychiatric 
problems, and for other unrelated medical difficulties.  In 
an entry of mid-April 2000, the veteran stated that he felt 
very anxious and depressed since falling on a wet floor.  
Also noted were some problems sleeping.  On mental status 
examination, the veteran was alert and well-oriented.  His 
mood and affect were unstable, though he denied any suicidal 
ideation.  The clinical assessment was mild dysthymia.

In an entry of late May 2000, the veteran stated that the 
medication he had been prescribed for his back pain made him 
"tired."

A private health status evaluation dated in December 2000 was 
significant for diagnoses of mild dysthymia and back pain.  

VA records covering the period from April 2001 to October 
2002 show treatment during that time for various psychiatric 
and back problems.  Radiographic studies of the veteran's 
lumbar spine conducted in April 2001 showed evidence of 
narrowing at the level of the 5th lumbar vertebra and 1st 
sacral segment.  Also noted were mild degenerative changes 
throughout the lumbar spine with osteophyte formation.  The 
clinical impression was of degenerative changes of the lumbar 
spine.

In a psychiatric consultation of May 2001, it was noted that 
the veteran had been scheduled for an appointment at the 
intake clinic following a positive mood/depression screen.  
Reportedly, the veteran had been struggling with symptoms of 
depression since he was in the Army in the early 1980's.  On 
mental status examination, the veteran was well-oriented.  
His speech was soft, but normal in rate and goal-directed.  
At the time of evaluation, the veteran showed no evidence of 
any formal thought disorder.  However, he did report hearing 
his name called while in prison.  When questioned, the 
veteran attributed this to the stress of his environment.  He 
denied any symptoms of  psychosis, and similarly denied both 
suicidal and homicidal ideation.  Insight and judgment were 
fair, and the veteran's mood was described as depressed.  At 
the time of evaluation, his affect was consistent and 
appropriate to the context of the situation.  The pertinent 
diagnoses noted were depression, not otherwise specified; 
substance abuse, in sustained full remission; and rule out 
dysthymia, substance-induced mood disorder.

In an entry of mid-September 2001, it was noted that the 
veteran had come to discuss the results of a positive 
hepatitis C test.  Also noted were complaints of back pain .

A VA record of hospitalization covering the period from 
January to February 2002 was significant for a diagnosis of 
adjustment disorder with mixed mood.  Also noted was a past 
medical history of chronic back pain, with degenerative 
changes in the lumbar spine.

During the course of outpatient treatment in March 2002, it 
was noted that the veteran was well-oriented and coherent.  
At the time of evaluation, there was no evidence of any 
thought disorder.  Nor was the veteran either delusional or 
paranoid.  The veteran's memory for recent and remote events 
was unimpaired, and he was neither suicidal nor homicidal.  
Noted at the time of evaluation was that the veteran 
obviously had some personality disorder.  The pertinent 
diagnoses were continuous cocaine dependence; alcohol and 
marijuana abuse, by history; personality disorder; chronic 
low back pain; and hepatitis C.

VA radiographic studies of the veteran's chest conducted in 
October 2002 revealed that the veteran's lungs were clear, 
and that his heart and pulmonary vascularity were within 
normal limits.

Received in October 2002 were private medical records 
covering the period from September 1999 to April 2001, 
showing treatment during that time for various low back 
problems.  In an entry of early March 2001, the veteran 
complained of low back pain on his right and left side.  
Reportedly, the veteran had slipped and fallen while in 
prison.  When questioned, the veteran indicated that he had 
been walking down a hall to his cell, and slipped on a wet 
floor.

Received in July 2004 were VA records covering the period 
from January 2002 to July 2004, showing treatment during that 
time for various psychiatric and low back problems.  During 
the course of an outpatient physical evaluation in October 
2002, it was noted that the veteran's CMP showed elevated 
liver function tests.  Also noted was a "history" of 
hepatitis C.  The pertinent diagnoses noted were cocaine 
abuse; alcohol abuse; depression; and chronic back pain.

In an entry of November 2002, there were noted diagnoses of 
continuous cocaine dependence; alcohol and marijuana abuse, 
by history; and a personality disorder, not otherwise 
specified.  Additional diagnoses noted included chronic low 
back pain and hepatitis C.

Received in December 2004 were private records of 
hospitalization dated in March 1989.  At the time of 
admission, it was noted that the veteran had been voluntarily 
admitted to the chemical dependency treatment unit for 
problems with drug dependence.  The pertinent diagnoses noted 
at the time of discharge were multiple drug dependence, 
including cocaine; and liver function abnormalities of 
unclear etiology.

During the course of a hearing before the undersigned 
Veterans Law Judge in June 2005, the veteran offered 
testimony regarding the nature and etiology of his claimed 
disabilities.

Analysis

The veteran in this case seeks service connection for a 
chronic respiratory disorder, as well as for a low back 
disability, hepatitis C, and "depression."

In that regard, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may additionally be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).

In order to establish service connection for a given 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis 
(degenerative joint disease) becomes manifest to a degree of 
10 percent within one year of date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

In the present case, service medical records fail to document 
the existence of a chronic respiratory disorder, a chronic 
low back disorder, hepatitis C, or an acquired psychiatric 
disorder.  While on a number of occasions in service, the 
veteran received treatment for upper respiratory infections 
and complaints of back pain, these episodes were acute and 
transitory in nature, and resolved without residual 
disability.  As of the time of service medical examinations 
in December 1984, April 1988, and January 1990, there was no 
evidence of any chronic respiratory or low back disorder, or 
either hepatitis C or "depression."  Moreover, on mental 
status examination conducted as part of a private 
psychological evaluation in February 1996, the veteran was 
described as exhibiting no symptoms or signs of a severe 
psychiatric syndrome.  The earliest clinical indication of 
the presence of any of the disabilities at issue is revealed 
by private medical records dated in 2000, approximately 17 
years following the veteran's discharge from service, at 
which time he received treatment for mild dysthymia and back 
pain.  Not until April 2001, following radiographic studies 
of the veteran's lumbar spine, was there documented evidence 
of chronic degenerative changes (including osteophyte 
formation) of the veteran's lumbar spine.


The Board observes that, while on a number of occasions 
following the veteran's period of active military service, 
there was noted a history of and/or testing for hepatitis C, 
to date, the veteran has received no confirmed diagnosis of 
chronic hepatitis C disability.  Nor is there any evidence 
that, either in service, or thereafter, the veteran has 
suffered from a chronic respiratory disorder of any kind.  In 
any case, based on a review of the entire evidence of record, 
there is no indication that any of the disabilities for which 
service connection is currently being claimed are in any way 
the result of an incident or incidents of the veteran's 
period of active military service.  Absent such a nexus, his 
claims for service connection must be denied.  

In reaching the above determinations, the Board has given due 
consideration to the veteran's testimony given at the time of 
a hearing before the undersigned Veterans Law Judge in June 
2005.  Such testimony, while informative, is regrettably not 
probative when viewed in the context of the entire objective 
evidence of record.  The Board does not doubt the sincerity 
of the veteran's testimony.  That testimony, however, in and 
of itself, does not provide a persuasive basis for a grant of 
the benefits sought in light of the evidence as a whole.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a chronic respiratory disorder is 
denied.

Service connection for a low back disorder, claimed as 
degenerative disc disease at the level of the 5th lumbar 
vertebra and 1st sacral segment, is denied.

Service connection for hepatitis C is denied.

Service connection for an acquired psychiatric disorder, 
claimed as depression, is denied.


	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


